Title: General Orders, 18 July 1775
From: Washington, George
To: 



Head Quarters, before Boston, July 18th 1775.
Parole Wilmington.Counter Sign, Chester.


As the Chevaux-de-Frise are not in readiness; The Officers commanding the different Lines and Redoubts are, as speedily as possible, to provide a sufficient number of Gabions, which are to lay empty at the Entrances of their respective posts, in order to be filled up as occasion may require. Gen: Putnam will forthwith order his post to be furnished with a large quantity of Fascines.
The Officers commanding the different Posts, to send an exact Return to Head Quarters, this afternoon, of all the intrenching Tools in their possession: vizt Spades, pick-Axes, wheel-Barrows, Hand Barrows, axes and Crow-Barrs; and to mention the number and quality, of any of these Implements, that are still wanting, to carry on their respective works.
Six Captains, twelve Subalterns, twelve Serjeants and three hundred Rank & file, to parade to morrow morning, immediately after divine service, from the Regiments now station’d in Cambridge, as a working party to assist in raising the New Hampshire lines.
Col. James Scammons of the Massachusetts bay Forces, tried by the General Court Martial of which Col. John Nixon was president, for “Disobedience of orders, and Backwardness in the execution of his duty” The Court after duly examining the Evidence, for and against the prisoner, together with what the prisoner had to say in his defence; are of opinion that Col. Scammons is Not guilty of the Crimes wherewith he was accused, and therefore do acquit the prisoner—Col. Scammons to be immediately released from his arrest.
If after what has happened, the Enemy in Revenge of their late Loss, should dare to attempt forcing our Lines, The Army may be assured, that nothing but their own Indolence and Remissness,

can give the least hope of success to so rash an Enterprise: It is therefore strongly recommended to the Commanding Officers of Corps, Guards and Detachments; that they be assiduously alert in parading their Men, at their several posts, half an hour before day break, and remain there, untill the Commanding Officers think proper to dismiss them.
The General hears with Astonishment, the very frequent Applications, that are made to him, as well by Officers as Soldiers for Furloughs: Brave Men, who are engaged in the noble Cause of Liberty; should never think of removing from their Camp, while the Enemy is in sight, and anxious to take every Advantage, any Indiscretion on our side may give them: The General doubts not, but the Commanding Officers of Corps will anticipate his wishes, and discourage those under them, from disgracefully desiring to go home, untill the Campaign is ended.
